Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 01, 2019

The Court of Appeals hereby passes the following order:

A19A1489. MELTON POLLOCK v. JOHN T. ALEXANDER.

      John Alexander filed an action for trover against Melton Pollock in magistrate
court. The magistrate court ruled in favor of Alexander, and Pollock appealed the
decision to state court. See OCGA § 15-10-41 (b) (1). Following a bench trial, the
state court awarded Alexander the sum of $2,919.00 in principal, $95.00 in costs, and
post judgment interest. Pollock then filed this direct appeal. However, we lack
jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). Pollock’s failure to do so deprives this Court of
jurisdiction over the appeal. Therefore, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.